OFFICIAL NOTICE ^yDJil^gysJ^OJF op*l{NAL,APPEALS.QF TEXAS
                   p.o: Been ^oC^ffsiz-sraftofl, xrj&rfN, t-raX^STn    *

              OFFICIAL BUSflMESS
                                                          ^POs\
              STATE ©F TEXAS- "                                       E^ PiTIMCy BOWES

              PENALTY FOR "» ., "                                                        SS
-atti/^uio    P^BVATEUSE *             ,t f&SaSgpffi ooo6557458            mar 13 2015-       «
THOMPSON, RUSSlLC KEVIN Jr. c¥m&mm7/iZ*ZrAr>M zu>M{E^4,M3-05 \
On this day, the application for 1107 Writ of Habeas Corpus has been received
and presented to the Court.                   * ."'
                                                                      Abel Acosta, Clerk

                              .RUSSELL KEVIN THOMPSON



                                                                           pwd;